EVERETT, Chief Judge
(concurring in the result):
Over objection, the Government was allowed to introduce a written confession made to a government investigator by Shaw — the seller of the drugs. In admitting this evidence, the military judge apparently relied on the provision in the Manual for Courts-Martial that
[w]hen the existence of a conspiracy is in issue, either on the merits or as a foundation for the admissibility of evidence, evidence of any act or other conduct of each of the alleged conspirators tending to prove the conspiracy, including evidence of statements offered for a purpose other than as tending to prove the truth of the matters stated, is admissible for the purpose of showing the existence of the conspiracy, and this is so even if the act or other conduct occurred after the conspiracy had ended.
Paragraph 140b, Manual for Courts-Martial, United States, 1969 (Revised edition). (Emphasis supplied). See Mil.R.Evid. 801(d)(2)(E).
Under the Manual language the confession of Shaw was not admissible because, apart from its truthfulness, Shaw’s confession would have no relevance to appellant’s case. The fact that the confession was made does not tend to establish in this case that a conspiracy existed; only if the contents of the confession are true would it have this effect. Furthermore, receipt of this statement involves the very dangers which concerned the Supreme Court in Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968).
Despite the reception of this inadmissible evidence, I am convinced that appellant suffered no prejudice. His own statements were before the trier of fact for consideration and amply established that he aided and abetted the drug offenses with which he was charged. Cf. United States v. Burroughs, 12 M.J. 380 (C.M.A.1982). Accordingly, I concur in affirming the decision below.